DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 7 February 2022 is acknowledged.  The traversal is on the ground(s) that the method includes all the limitations of the composition.  This is not found persuasive because Applicant has not pointed out any error in the examiner's reasons for distinctness, i.e., the composition would have other uses. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 and new claim 21, which depends upon claim 10, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 2 recites “wherein the concentration of the polymer in said solution is 0.4 to 10 mole percent”, which lacks antecedent basis in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " mole percent" in line 1.  It is not clear what the recited mole percent is based on.
Claim 4 improperly recites the Markush group in the form of “chosen from a group comprising A, B and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "...selected from the group consisting of A, B and C" or "...selected from A, B or C." See MPEP § 2173.05(h).

Allowable Subject Matter
Claims 1, 3 and  5-9 allowed.
Claims 2 and 4  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
US Patent 5358051 (Rodrigues) is the closest prior art of record. 
Rodrigues teaches a composition comprises a mixture of polymerizable monomers comprising  acrylamide and self-crosslinking compounds such as   N-hydroxymethylacrylamide and N-hydroxymethmethacrylamide,  and an aqueous solution (col.5, line 1-5, 15-21 and 35-50), wherein the polymerizable monomers is permitted to polymerize  and crosslink to form a gel in a controllable time range in the absence of a crosslinking agent(col.2, line 20-35 and col.4, line 1-6),  Rodrigues does not .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766